Mr. Justice Trotter
delivered the opinion of the court.
The defendants in error brought an action of debt in the court below upon a bill single given by the plaintiffs to them for the sum of $696 13, and payable on the 35th day of December, 1837. The declaration contains but one count, and is in the usual form. The plea of payment was filed, and issue taken upon it. At June term, 1838, there was a verdict for the defendants in error for the sum of seven hundred and twenty-two dollars and twelve cents, in damages; upon which the court rendered judgment in favor of the plaintiffs below for the sum returned in the verdict.
There are several errors assigned, but we do not deem it necessary to notice any but the one which objects to the form of the verdict and judgment, the others being only modifications of the same assignment. It is said that the action, of debt does not sound in damages, and therefore the jury should have found the debt and damages for its detention. This would have been more formal, and have better conformed to the nature of the action in this case. The error is, however, merely clerical, and can do no prejudice to the defendant. The verdict finds the debt and interest, and no more; and the judgment compels the defendants to pay no more in the shape in which it is entered than if it had been artificially set down in the usual mode. The gross sum is the same in both forms; and the defendants are as little injured by paying it under the denomination of damages, as under the more technical and precise terms of debt and damages. The case *41of Churchill v. Rogers, Hardin’s Rep. 183, is in all respects like the case at bar. The action in that case was debt, the pleas of payment and set-off were filed and issue joined. The jury found a verdict for the plaintiff in damages, and upon error to the Com’t of Appeals the finding was held not to vitiate the judgment. The case of Gano v. Slaughter, Hardin’s Rep. 76, is also a direct authority to support the verdict and judgment in this case. The Court say that when the judgment is entered for damages, when it should have been debt, it ought to be considered a clerical mistake, which is not material, since the pleadings show that it must have been the intention of the Court to give the judgment in proper form. It is then a mistake in form, which, as it does not injure the defendants, shall not be the means of turning the plaintiff round to a new action.
The judgment must be affirmed.